Order, Supreme Court, New York County (Michael Stallman, J.), entered August 26, 2002, which denied the petition to annul a determination rejecting petitioner’s application for accident disability retirement benefits, unanimously affirmed, without costs.
The Medical Board based its recommendation on a finding that petitioner’s emotional distress did not arise solely by reason of events emanating from a 1993-1994 precinct assignment where he had witnessed the station house shooting of a fellow officer by another, but rather from a pre-existing stress disorder. This finding was based on credible evidence, and was not arbitrary and capricious (Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760-761 [1996]). Concur—Buckley, P.J., Tom, Sullivan, Ellerin and Williams, JJ.